Citation Nr: 0932300	
Decision Date: 08/27/09    Archive Date: 09/04/09

DOCKET NO.  99-17 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for type II diabetes 
mellitus with complications, including as due to exposure to 
Agent Orange. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The appellant is a Veteran who had inactive duty training 
from April 1960 to March 1961 with the U. S. Naval Reserve 
and served on active duty from March 1961 to March 1963.  
This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 1998 rating decision by the Los Angeles 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In December 1999, the Veteran testified before a 
Decision Review Officer (DRO); a transcript of that hearing 
is of record.  In November 2000, the Board remanded the claim 
to provide the Veteran with proper notice of the Veterans 
Claims Assistance Act of 2000.  In April 2003, the Board 
undertook additional development of the evidence under 
38 C.F.R. § 19.9(a)(2)(then in effect); however, in November 
2003 the Board remanded the claim to verify possible Agent 
Orange exposure.  In November 2007, the claim was remanded 
again to afford the Veteran with an appropriate VA 
examination.  


FINDINGS OF FACT

1.  Type II diabetes mellitus was not shown in service, 
manifested to a compensable degree within one year following 
discharge from service, and has not been attributed to 
service.

2.  The Veteran did not set foot in the Republic of Vietnam 
or any other area where the service department has determined 
that herbicides were present.


CONCLUSION OF LAW

Type II Diabetes mellitus, claimed as a result of exposure to 
herbicides, was not incurred in or aggravated by service, nor 
may it be presumed to have been incurred in service. 38 
U.S.C.A. §§ 1110, 1131, 1116 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309(e) (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  VCAA 
notice should be provided to a claimant before the initial 
unfavorable RO decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

In the present case, the instant claim was received in March 
1998, long before the enactment of the VCAA.  A letter dated 
in February 2001 informed the Veteran of the types of 
evidence that could substantiate the Veteran's claim for 
service connection and of VA's and the Veteran's respective 
duties in obtaining evidence.

In November 2007, the Veteran was advised of the manner in 
which VA determines disability ratings and effective dates.  
The claim was subsequently readjudicated by a July 2009 
supplemental statement of the case (SSOC).  

With respect to the timing of VCAA notice, the Board finds 
that any defect was harmless error.  Although the notices 
were provided to the Veteran both before and after the 
initial adjudication, the Veteran has not been prejudiced 
thereby.  The content of the notice provided to the Veteran 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
Veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  
Therefore, although the Veteran received inadequate 
preadjudicatory notice, the record reflects that he was 
provided with a meaningful opportunity during the pendency of 
his appeal such that the preadjudicatory notice error did not 
affect the essential fairness of the adjudication now on 
appeal.  

With respect to VA's duty to assist, VA treatment records 
have been associated with the record.  An adequate VA 
examination has been provided to the Veteran.  The Board 
notes that the Veteran did not respond to VA's request for 
further evidence, including medical records from his former 
employer Darnell Douglas.  Neither the Veteran nor his 
representative has identified any additional evidence or 
information which could be obtained to substantiate the 
claim.  The Board is also unaware of any such outstanding 
available evidence or information.  Therefore, the Board is 
also satisfied that VA has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.

II.  Factual Background

Service treatment records (STR's), were negative for 
complaints, treatment, or a diagnosis of diabetes mellitus.  
On March 1960 report of medical history, the Veteran reported 
that he did not have diabetes and there was no sugar or 
albumin in his urine.  On March 1960 enlistment examination, 
albuminuria was noted to be not considered disabling.  A 
complete urinalysis was taken on three consecutive days and 
was negative.  On a March 1961 report of medical history the 
Veteran indicated that he did not have diabetes, but that he 
had a history of sugar or albumin in his urine.  A March 1961 
clinical evaluation was normal and a urinalysis revealed that 
there was no albumin or sugar in his urine.  A March 1963 
separation examination was negative for complaints, 
treatment, or a diagnosis of diabetes mellitus.  A urine 
sample taken at the time of separation was found to be 
normal.  The presence of albumin and sugar in his urine was 
negative.

The Veteran's DD Form 214 shows the he entered service on 
April 23, 1960 and served until March 30, 1963.  He served on 
active duty for one year, 11 months, and 29 days.  He did not 
receive any medals, badges, commendations, citations, or 
campaign ribbons.  In June 1963, the service department 
clarified that from April 23, 1960 to March 30, 1961, the 
Veteran served on inactive duty with the U. S. Naval Reserve.  

Post service medical records include Long Beach VA Medical 
Center (VAMC) treatment records dated from 1988 to 2002 that 
showed that the Veteran was diagnosed with diabetes mellitus 
in 1988.  There was a counseling psychology report dated in 
February 1989 that noted that the Veteran was recently 
diagnosed with diabetes mellitus.  A May 1989 record noted 
that the Veteran had diabetes mellitus for four months. A May 
1991 record indicated that the Veteran was diagnosed with 
diabetes mellitus, which was possibly secondary to 
pancreatitis (both diagnosed in 1988).  A November 1996 
radiology report revealed multiple calcifications in the 
pancreas, which were consistent with chronic pancreatitis.  A 
history of alcohol abuse was noted.  

During his December 1999 Decision Review Officer (DRO) 
hearing, the Veteran testified that he did not receive 
treatment or a diagnosis of diabetes mellitus during service, 
but rather that he had symptoms of diabetes mellitus such as 
frequent urination, dry mouth, and headaches.  He did not 
receive a diagnosis of diabetes mellitus within a year of 
service.  He indicated that he was diagnosed about seven 
years following service.  He reported that when he received a 
physical for his job with Bowing and McDonnell 
Douglas/Douglas Aircraft, his blood sugar reading was high.  
He indicated that he had not sought those reports.  He 
reported that prior to 1987 he was on pills for his diabetes, 
and then in 1987 he was placed on insulin.  

In March 2006 a copy of the April 1961 to March 1963 Command 
History Report for the USS Midway (CVA-41) indicated that the 
ship operated in the South China Sea in 1961 "in response to 
the Laos situation."  

On October 2008 VA examination, it was noted that the claims 
file was reviewed.  The examiner noted the pertinent medical 
history.  After examination and clinical testing, the Veteran 
was diagnosed with poorly controlled diabetes mellitus.  
Diabetes related complications included chronic renal 
failure, coronary heart disease status post angioplasty and 
coronary stenting, proteinuria, right leg pain and foot drop 
secondary to diabetic neuropathy, hypertension, and diabetic 
retinopathy.  The examiner noted that the Veteran claimed 
that he had abnormal blood sugar during the 1963 exit 
examination; however, there was not evidence of this in the 
claims file.  As per the available record, he was diagnosed 
with diabetes mellitus in 1988 and this was attributed to 
pancreatitis.  He denied having diabetes prior to service.  
He claimed that he was exposed to Agent Orange while serving 
on the aircraft carrier.  The examiner commented that 
diabetes mellitus was a well recognized complication of Agent 
Orange exposure; however, there was no evidence of exposure 
documented in the claims file.  The examiner opined that she 
could not resolve the issue other than mere speculation.  

III.  Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.304.  For Veterans who have served 90 days or more of 
active service during a war period or after December 31, 
1946, certain chronic disabilities, such as diabetes 
mellitus, may be presumed to have been incurred in service if 
manifest to a compensable degree within one year after 
discharge from service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease initially diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Veterans who, during active service, served in the Republic 
of Vietnam during the period beginning on January 9, 1962, 
and ending on May 7, 1975, shall be presumed to have been 
exposed to an herbicide agent, unless there is affirmative 
evidence of non-exposure.  38 U.S.C.A. §§ 1116; 38 C.F.R. § 
3.307.

If a Veteran was exposed to a herbicide agent (to include 
Agent Orange) during active military, naval or air service 
and has contracted an enumerated disease (to include type II 
diabetes and respiratory cancers) to a degree of 10 percent 
or more at any time after service (except for chloracne and 
acute and subacute peripheral neuropathy which must be 
manifested within a year of the last exposure to an herbicide 
agent during service), the Veteran is entitled to a 
presumption of service connection even though there is no 
record of such disease during service.  38 U.S.C.A. § 1112; 
38 C.F.R. § 3.307, 3.309(e).  38 U.S.C.A. § 1116; 38 C.F.R. 
§§ 3.307(a)(6)(iii), 3.309(e), 3.313.

"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. §§ 3.307(a)(6)(iii), 
3.313(a).  The VA General Counsel has determined that 38 
C.F.R. § 3.313(a) requires that an individual must have 
actually been present within the boundaries of the Republic.  
Specifically, the General Counsel has concluded that in order 
to establish qualifying service in Vietnam, a Veteran must 
demonstrate actual duty or visitation in the Republic of 
Vietnam, and that service on a deep-water naval vessel in 
waters off the shore of the Republic of Vietnam, without 
proof of actual duty or visitation in the Republic of 
Vietnam, does not constitute service in the Republic of 
Vietnam.  VAOPGCPREC 27-97.  As was noted above, the Federal 
Circuit has upheld this determination.  See Haas v. Peake, 
525 F. 3d. 1168 (Fed. Cir. 2008).  Notwithstanding the 
foregoing presumptive provisions, the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  See Brock v. 
Brown, 10 Vet. App. 155, 160-61 (1997).  Thus, presumption is 
not the sole method for showing causation.

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and an evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the Veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all of the evidence in 
the Veteran's claims files, with an emphasis on the evidence 
relevant to these appeals.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

The Veteran seeks service connection for diabetes mellitus 
type II, claiming that this condition is related to in-
service exposure to herbicides while he served on the decks 
of the USS Midway (CVA 41) from 1961 to 1963.  He reported 
that planes that sprayed Agent Orange landed on the ship's 
decks for service.

The Board notes that the USS Midway operated in the South 
China Sea in 1961 "in response to the Laos situation."  
Insofar as exposure to Agent Orange in Laos is concerned, the 
Department of Defense has indicated to the VA Chief Officer 
for Public Health and Environmental Hazards that there was 
some limited spraying of the herbicide Agent Orange in Laos, 
but this occurred began in December 1965 and continued 
through 1967.  Thus, the only known use of a covered 
herbicide agent in Laos occurred a full two years after the 
Veteran was separated from active military service.  
Likewise, there was some limited spraying of the herbicide 
Agent Orange in Thailand, but this occurred in 1964 and 1965, 
after the Veteran was discharged from service.  As such, the 
evidence of record does not show that the Veteran was exposed 
to Agent Orange during active military service

Also, there was no evidence, nor did the Veteran or his 
representative claim, that he disembarked and set foot on 
land in Vietnam or served in any other designated area where 
the service department has determined that herbicides were 
present.  The Board notes that even if he was aboard a ship 
that made port calls in Vietnam, as there is no demonstration 
that he has served on land in Vietnam, there has been no 
demonstration that he has had "service in the Republic of 
Vietnam."  There is no evidence of record that he physically 
has set foot in Vietnam.  The Board is bound by VA's General 
Counsel Opinion (and the Federal Circuit's decision in Haas 
v. Peake, 525 F. 3d. 1168 (Fed. Cir. 2008) upholding that 
determination) that service on a deep-water naval vessel in 
waters off the shore of the Republic of Vietnam does not 
constitute service in the Republic of Vietnam.  See 
VAOPGCPREC 27-97.  Consequently, the Veteran's claims seeking 
service connection are not within the purview of 38 U.S.C.A. 
§ 1116; 38 C.F.R. § 3.307 (which provides for establishing 
service connection for diseases, including diabetes mellitus, 
on a presumptive basis based on herbicide exposure therein 
for Veterans who served on land in Vietnam). 

As there is no evidence that the Veteran was exposed to an 
herbicide agent, to include Agent Orange, during military 
service, the presumptive provisions of 38 U.S.C.A. § 1116 
(for disabilities due to herbicide exposure) do not apply.  
However, failure to establish presumptive service connection 
based on herbicide exposure does not preclude the Veteran 
from establishing direct service connection. Stefl v. 
Nicholson, 21 Vet App 120 (2007); see also Combee v. Brown, 
34 F. 3d 1039 (Fed. Cir. 1994).

To establish direct service connection for diabetes, the 
Veteran must show that he currently has the disease and that 
it is related to his active service.

The Veteran's STR's were negative for diagnosis, treatment, 
or symptoms of diabetes mellitus.  On a March 1960 entrance 
examination, albuminuria was noted; however, after a complete 
urinalysis on three consecutive days, the tests were normal.  
On a March 1961 report of medical history the Veteran 
indicated that he did not have diabetes, but that he had a 
history of sugar or albumin in his urine, however, a March 
1961 clinical evaluation was normal and a urinalysis revealed 
that there was no albumin or sugar in his urine.  On March 
1963 separation examination his urine was also negative for 
albumin or sugar.  Given the repeated urine testing that was 
always negative; albuminuria was not chronic in service nor 
was there evidence to suggest that it was an indicator that 
the Veteran had diabetes.  His urine sugar testing was always 
negative.  

The Board notes that the Veteran may still establish service 
connection for diabetes mellitus by affirmative and competent 
evidence that such disease was related to his service or some 
event therein.  It is not in dispute that the Veteran now has 
type II diabetes mellitus.  However, the first evidence of a 
diagnosis of diabetes was many years after the Veteran's 
discharge from service in 1963.  VA treatment records 
indicated that the Veteran was not diagnosed with diabetes 
mellitus until 1988 (approximately 25 years after service).  
Such a long interval between service and the initial 
diagnosis was, of itself, a factor against a finding that 
this disability is service-related.  Furthermore, there was 
no competent evidence that links this disability to the 
Veteran's service.  On October 2008 VA examination, the 
examiner noted that the Veteran claimed that he had abnormal 
blood sugar during the 1963 exit examination, however, there 
was no evidence of this in the claims file.  The examiner 
added that as per the available record, the Veteran was 
diagnosed with diabetes mellitus in 1988 and this was 
attributed to pancreatitis.  There was no competent medical 
evidence to the contrary.  Here, there is a preponderance of 
evidence against a finding that the Veteran's type II 
diabetes mellitus is in any way related to his active 
service.

The Board is mindful of the Veteran's assertion that he 
currently suffers from a diabetes mellitus due to service.  
The Board acknowledges that he is competent to give evidence 
about what he experienced; i.e., that he had frequent 
urination, dry mouth, and headaches in service and since.  
See Charles v. Principi, 16 Vet. App. 370, 374 (2002) 
(finding Veteran competent to testify to symptomatology 
capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 
469 (1994) (noting competent lay evidence requires facts 
perceived through the use of the five senses).  However, the 
Veteran is not competent to testify that he developed 
diabetes mellitus from an event or injury in service, or that 
the frequent urination, dry mouth, and headaches he claims 
that he experienced in service were related to his diabetes 
mellitus.  Where a determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  There is no indication in the record that the 
Veteran is a physician.  Therefore, as a layperson, he is not 
competent to provide evidence that requires medical knowledge 
because he lacks the requisite professional medical training, 
certification and expertise to present opinions regarding 
diagnosis and etiology.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  In summary, while the Veteran is certainly 
competent to testify as to the symptoms he experienced, which 
are non-medical in nature, he is not competent to render a 
medical diagnosis.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007) (lay testimony is competent to establish the presence 
of observable symptomatology that is not medical in nature); 
see also, Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) 
(certain disabilities are not conditions capable of lay 
diagnosis).

Accordingly, service connection for diabetes mellitus on the 
basis that it became manifest in service and persisted, or on 
a presumptive basis (as a chronic disease under 38 U.S.C.A. 
§§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309) is not warranted.  
Accordingly, the claim of service connection for this 
disability must be denied.  The benefit of the doubt doctrine 
is not for application, and entitlement to service connection 
must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for diabetes mellitus is denied.




____________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


